

116 S2000 IS: To amend title XIX of the Social Security Act to remove an institutional bias by making permanent the protection for recipients of home and community-based services against spousal impoverishment.
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2000IN THE SENATE OF THE UNITED STATESJune 27, 2019Mr. Casey (for himself, Ms. Smith, Mr. Van Hollen, Mrs. Gillibrand, Mr. Blumenthal, Mrs. Shaheen, Mr. Brown, Ms. Stabenow, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to remove an institutional bias by making permanent
			 the protection for recipients of home and community-based services against
			 spousal impoverishment.
	
		1.Making permanent the protection under Medicaid for recipients of home and community-based services
			 against spousal impoverishment
 (a)In generalSection 1924(h)(1)(A) of the Social Security Act (42 U.S.C. 1396r–5(h)(1)(A)) is amended by striking or who (at the option of the State) is described in section 1902(a)(10)(A)(ii)(VI) and inserting the following: or who, before October 1, 2019, at the option of the State, is described in section 1902(a)(10)(A)(ii)(VI) or, beginning October 1, 2019, is eligible for medical assistance for home and community-based services provided under subsection (c), (d), or (i) of section 1915, under a waiver approved under section 1115, or who is eligible for such medical assistance by reason of being determined eligible under section 1902(a)(10)(C) or by reason of section 1902(f) or otherwise on the basis of a reduction of income based on costs incurred for medical or other remedial care, or who is eligible for medical assistance for home and community-based attendant services and supports under section 1915(k).
 (b)Rule of constructionNothing in section 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note), section 1924 of the Social Security Act (42 U.S.C. 1396r–5), or section 1902(a)(17) of such Act (42 U.S.C. 1396a(a)(17)) shall be construed as prohibiting a State from applying an income or resource disregard authorized under section 1902(r)(2) of such Act (42 U.S.C. 1396a(r)(2))—
 (1)to the income or resources of individuals described in section 1902(a)(10)(A)(ii)(VI) of such Act (42 U.S.C. 1396a(a)(10)(A)(ii)(VI)) (including a disregard of the income or resources of such individual’s spouse); or
 (2)on the basis of an individual’s need for home and community-based services authorized under subsection (c), (d), (i), or (k) of section 1915 of such Act (42 U.S.C. 1396n) or under section 1115 of such Act (42 U.S.C. 1315).